MANDATE
THE STATE OF TEXAS

TO THE 379TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 11, 2014, the cause upon appeal to
revise or reverse your judgment between

Ex Parte Devan S. Matthews, Appellant(s)

V.



No. 04-14-00625-CR     and   Tr. Ct. No. 2009CR11609

was determined, and therein our Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, this appeal is
DISMISSED FOR WANT OF JURISDICTION.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas, with
the seal of the Court affixed and the City of San Antonio on January 12, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853